DETAILED CORRESPONDENCE
Remarks
The examiner thanks the attorney of this case for bringing to the examiner’s attention the preliminary claim amendment which was not examined during the initial non-final rejection of this case. The correct claim set, now including previously missed new Claims 5-8, is included below. This office action replaces the previously mailed office action on 12/24/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2019, 06/28/2019, 02/07/2020, 03/13/2020, 05/07/2020 and 10/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 are allowable.
The closest prior art on record, Fudoji et al., (US 20150S74967) in view of Schwab et al., (US 20160279401), while disclosing a microneedle sheet comprising a plurality of microneedles, wherein the microneedles comprise a water-soluble polysaccharide and water, and the microneedles are raised from the principal surface by bending the sheet, does not disclose or render obvious, alone or in combination with the other prior art of record, a water content is 1 mass% or more and less than 19 mass% based on a total mass of the microneedles.
The combination of Fudoji and Schwab is the closest prior art of record, as it teaches a microneedle sheet (Fudoji Fig. 1, (10)) comprising a plurality of microneedles (Fudoji Fig. 1, (12)) formed on a sheet gene rally along a principal surface of the sheet (seen in Fig. 1, wherein the microneedles are in an array formed along the principal surface), wherein the microneedles comprise a water-soluble polysaccharide and water (Schwab [00S1 and 00SS] wherein water and a variety of polysaccharides which are water soluble, are used to make up the microneedle composition), and the microneedles are raised from the principal surface by bending the sheet (seen in Fudoji Fig. 1 and Fig. 21, wherein bending allows the microneedles to be raised from the principal surface in various configurations).
However, as Fudoji and Schwab does not teach a water content is 1 mass% or more and less than 19 mass% based on a total mass of the microneedles, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 2-8 depend upon Claim 1, therefore would also be considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783  
/BRANDY S LEE/Primary Examiner, Art Unit 3783